HOOK, Circuit Judge.
This is a writ of error to review a judgment obtained by Ernest L. Walton against the city of Minot, in North Dakota, and David Dinnie, for personal injuries caused by falling into an excavation in a street. The liability of the city arose from neglect of its duty with respect to the condition of its thoroughfares. The excavation was made by and was in charge of Dinnie, a contractor, and, though mainly in private property, it extended into the sidewalk space along which pedestrians traveled. The accident occurred at night.
A motion by defendants at the close of the evidence for a directed verdict was denied by the trial court. The controlling issues of fact were: Was the excavation properly guarded at the place where plaintiff fell; and was he guilty of contributory negligence? A thorough examination of the record shows there was substantial evidence on both these matters to support the verdict. Some minor objections are urged, but we think it plain no error was committed.
The judgment is affirmed.